Fourth Court of Appeals
                                    San Antonio, Texas

                                          August 30, 2022

                                       No. 04-22-00486-CR

                           EX PARTE Elvin Maudiel Lopez DUBON

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10371CR
                            Honorable Dennis Powell, Judge Presiding


                                          ORDER

        This is an appeal of the trial court’s ruling on a pre-trial writ of habeas corpus. Texas
Rule of Appellate Procedure 25.2 provides that in a criminal appeal where the defendant is the
appellant, “[t]he trial court shall enter a certification of the defendant’s right of appeal each time
it enters a judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). Rule 25.2
further provides, “If the defendant is the appellant, the record must include the trial court’s
certification of the defendant’s right of appeal under Rule 25.2(a)(2),” and cautions that “[t]he
appeal must be dismissed if a certification that shows the defendant has the right of appeal has
not been made part of the record under these rules.” Id. R. 25.2(d). An order denying a pre-trial
application for writ of habeas corpus is an appealable order. See Greenwell v. Court of Appeals
for the Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005); Ex parte
Matthews, 452 S.W.3d 8, 12 (Tex. App.—San Antonio 2014, no pet.).

        On August 12, 2022, this court notified the trial court and the County Clerk of Kinney
County that the clerk’s record did not contain a certification of the defendant’s right of appeal.
On August 29, 2022, the district clerk filed a supplemental clerk’s record containing a Rule 25.2
certification. In the section of the form certifying whether this matter is appealable, the trial
court certified the following statement:




        After reviewing the clerk’s record, we do not see any indication that the appellant waived
his right of appeal. Accordingly, the trial court’s certification of defendant’s right of appeal
appears to be defective. See Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005);
Sanchez v. State, 109 S.W.3d 760, 761 (Tex. App.—San Antonio 2003, no pet.). We therefore
ORDER the trial court to amend the certification and the district clerk to file a supplemental
clerk’s record containing the amended certification by September 19, 2022. TEX. R. APP. P.
37.2; Sanchez, 109 S.W.3d at 761.




                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court